                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RASHAN-I: SAVAGE                                               CIVIL ACTION
            Plaintiff
                                                                N0.19-1114
               v.
 LEDERER et al.,
            Defendants

                                             ORDER

       AND NOW, this 20th day of March, 2019, upon consideration of Plaintiff Rashan-1:

Savage's Motion to Proceed In Forma Pauperis (ECF No. 1) and his prose Complaint (ECF No.

2), it is hereby ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     Savage, #845494, shall pay the full filing fee of $350.00 in installments, pursuant

to 28 U.S.C. § 1915(b).

       3.     The Clerk of Court is DIRECTED to send a copy of this Order to the Warden of

the Curran Fromhold Correctional Facility.

       4.     Based on the financial information provided by Savage, he is not assessed an initial

partial filing fee. In each month when the amount in Savage's inmate trust fund account exceeds

$10.00, the Warden or other appropriate official at Curran Fromhold Correctional Facility, or at

any other prison at which Savage may be incarcerated, is directed, to forward payments to the

Clerk of the United States District Court for the Eastern District of Pennsylvania, 601 Market

Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil Action No. 19-1114, equaling

20% of the preceding month's income credited to Savage's inmate trust fund account until the fees

are paid. Each payment shall reference the docket number for Civil Action No. 19-1114.

       5.     The Complaint is DEEMED filed.
       6.      The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court's Memorandum as to

Defendants Transit Police Officer Sean Camburn, Transit Police Officer Rooney, and the City of

Philadelphia. The Complaint is DISMISSED with prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court's Memorandum as to

Defendants (Assistant District Attorney) Lederer, (ADA) Kolleen McMullen, (ADA) Jarek

Krajewski, (ADA) Jordon Foley, (Major of C.F.C.F.) Hatcher and (Warden of C.F.C.F.) Delaney.

       7. Savage is given leave to file an amended complaint within thirty (30) days of the

Date of this Order in the event that he can state plausible claims that cure the defects noted in the

Court's Memorandum. Any amended complaint shall be a complete document that identifies all

of the defendants in the caption in addition to the body and shall describe in detail the basis for

Savage's claims against each defendant. Upon the filing of an amended complaint, the Clerk of

Court shall not make service until so ORDERED by the Court.

       8. The Clerk of Court is DIRECTED to provide Savage with a blank copy of this

Court's current form complaint for a plaintiff filing a prisoner civil rights action. Savage may use

this form to file his amended complaint.

       9. If Savage fails to file an amended complaint, his case may be dismissed for failure

to prosecute without further notice.




                                              BY THE COURT:


                                              /s/ Nitza I. Quinones Alejandro
                                              NITZA I. QUINONES ALEJANDRO
                                              Judge, United States District Court
